Filed 3/23/20
                       CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                DIVISION ONE


UBER TECHNOLOGIES PRICING
CASES.                                      A154694

                                            (San Francisco City & County
                                            Super. Ct. No. CJC17004925 &
                                            JCCP No. 4925)



        Plaintiffs—several taxi companies and taxi medallion owners—filed
suit against Uber Technologies, Inc. alleging violation of the Unfair Practices
Act’s (UPA) prohibition against below-cost sales (Bus & Prof. Code, § 17043)1
and, in turn, violation of the Unfair Competition Law (UCL) (§ 17200 et seq.).
        The UPA, in pertinent part, makes it unlawful “for any person engaged
in business within this State to sell any article or product at less than the
cost thereof to such vendor, or to give away any article or product, for the
purpose of injuring competitors or destroying competition.” (§ 17043.)
However, the Act, by its terms, does not apply “[t]o any service, article or
product for which rates are established under the jurisdiction of the
[California] Public Utilities Commission [(CPUC)] . . . and sold or furnished
by any public utility corporation.” (§ 17024(1).) The parties agree Uber is a
“public utility corporation” for purposes of section 17024, as the term applies


       All further statutory references are to the Business and Professions
        1

Code unless otherwise indicated.


                                        1
to a privately-owned corporation that provides public utility services, such as
transportation. They also agree Uber is subject to the jurisdiction of the
CPUC.
      Their singular dispute over the applicability of the statutory exemption
arises out of the fact that while the CPUC has conducted extensive regulatory
proceedings in connection with Uber’s business, the commission has not yet
established the rates for any service or product Uber provides. In short, the
parties disagree as to whether the statutory exemption applies only when the
CPUC has actually set rates, or applies more broadly, where the CPUC has
the jurisdiction to set rates, regardless of whether it has chosen to do so.
      The trial court ruled the exemption applies when the CPUC has
jurisdiction to set rates, regardless of whether it has yet done so, and
sustained Uber’s demurrer with leave to amend. When plaintiffs elected not
to do so, the court entered a judgment of dismissal. We affirm. In doing so,
we reach the same conclusion as to the applicability of section 17024(1) as
have three California federal district courts, two within the last year, in cases
alleging identical UPA claims against Uber.
                                BACKGROUND2
      Uber provides transportation services to the public for a fee by
connecting consumers to its “ ‘ “partner drivers” ’ ” through use of its
proprietary GPS-enabled smartphone application. (Goncharov v. Uber
Technologies, Inc. (2018) 19 Cal. App. 5th 1157, 1161 (Goncharov).)
      Plaintiff Eyad Ariekat, a taxi medallion owner,3 filed a class action
complaint in March 2017 against Uber in the San Francisco Superior Court,



      2  We provide only a summary overview of the case here and discuss the
parties’ statutory claims in detail in connection with our discussion of the
issues on appeal.


                                        2
alleging predatory pricing in violation of the UPA (§ 17403) and unlawful and
unfair business practices in violation of the UCL (§ 17200). A month later,
Yellow Cab Company Peninsula, Inc. et al., filed a complaint against Uber in
the Santa Clara Superior Court, alleging the same causes of action. Shortly
thereafter, Friendly Cab Company, Inc., filed a like complaint against Uber
in the Alameda County Superior Court. The Judicial Council coordinated the
three actions in San Francisco under the title Uber Technologies Pricing
Cases (JCCP No. 4952).4 (Code Civ. Proc., § 404 et seq.; Cal. Rules of Court,
rule 3.550.) Plaintiffs then filed a first amended complaint, once again
alleging predatory pricing in violation of the UPA and the UCL.
      In a nutshell, plaintiffs alleged Uber set prices for its ride services
below their average total cost, for the “specific purpose of injuring and
eliminating its competitors in the traditional taxi business.” They sought
damages and injunctive relief.
      Uber demurred asserting, among other things, that the statutory
exemption set forth in section 17024(1), foreclosed plaintiffs’ claims under the
UPA and, in turn, their derivative claims under the UCL. Uber maintained
the section 17024(1) “exclusion precludes the application of Section 17043
(and other UPA provisions) to services provided by certain private parties
that are within the jurisdiction of the CPUC.” It further asserted plaintiffs


      3 A medallion is “a permit issued by [the San Francisco Municipal
Transit Authority] to an individual, joint tenants, or a Business Entity to
operate a Taxi or Ramp Taxi vehicle” in the City of San Francisco. (S.F.
Transportation Code, § 1102.)
      4 This coordinated action includes three cases: Ariekat v. Uber
Technologies, Inc. (S.F. Super Ct. case No. CGC-17-557728); Yellow Cab
Company Peninsula, Inc. et al. v. Uber Technologies, Inc. (Santa Clara Super.
Ct. case No. 17CV308084); and Friendly Cab Company, Inc. v. Uber
Technologies, Inc. (Alameda Super. Ct. case No. RG17858247).


                                        3
had failed to “plead facts demonstrating [Uber’s] ‘business activity is outside
the exemption contained in Business and Professions Code section 17024.’ ”
      Plaintiffs responded that “Uber’s argument is based on a misreading of
the statute,” and that section 17024(1) “only creates an exemption from UPA
claims if the CPUC actually establishes rates for good or services at issue.”
Since the CPUC has not yet actually set Uber’s prices, the statutory
exemption, according to plaintiffs, does not apply.
      The trial court summarized the parties’ differing views as follows:
(1) Uber’s position is “that if the statute provides jurisdiction, we’re done”;
(2) plaintiffs’ position is that “until and unless something has actually been
done in a rate-setting area, you’re not immune from an attack on a below-cost
basis.” The court also posited an “intermediary position”—that the
exemption is triggered when the CPUC has “started exercising its jurisdiction
with respect to Uber in some way.”
      The trial court subsequently issued a written order sustaining Uber’s
demurrer with leave to amend, ruling section 17024(1), “in a straightforward
manner creates the exemption (from below-cost pricing liability) to entities
overtly within the jurisdiction” of the CPUC. When plaintiffs elected not to
amend, the court entered a judgment of dismissal.
                                  DISCUSSION
Jurisdiction—Public Utilities Code Section 1759
      For the first time in its respondent’s brief, Uber contends that under
Public Utilities Code section 1759, the trial court lacked jurisdiction over the
case and the judgment of dismissal can, and should, be affirmed on this basis.
We conclude there is no merit to Uber’s belated jurisdictional challenge.
      “The CPUC is a state agency of constitutional origin and possesses
broad authority to supervise and regulate every public utility in California.



                                        4
(Cal. Const., art. XII, §§ 1–6.) It has the power to ‘do all things, whether
specifically designated in [the Public Utilities Act] or in addition thereto,
which are necessary and convenient in the exercise of such power and
jurisdiction.’ ([Pub. Util. Code,] § 701.) Its powers include setting rates,
establishing rules, holding hearings, awarding reparation, and establishing
its own procedures. (San Diego Gas & Electric Co. v. Superior Court (1996)
13 Cal. 4th 893, 915 . . . (Covalt).) ‘ “The commission’s authority has been
liberally construed” [citation], and includes not only administrative but also
legislative and judicial powers.’ ” (Goncharov, supra, 19 Cal.App.5th at
p. 1168.)
      Public Utilities Code section 1759 was enacted to limit judicial review
of CPUC actions. It provides in pertinent part: “No court of this state, except
the Supreme Court and the court of appeal, to the extent specified in this
article, shall have jurisdiction to review, reverse, correct, or annul any order
or decision of the commission or to suspend or delay the execution or
operation thereof, or to enjoin, restrain, or interfere with the commission in
the performance of its official duties, as provided by law, and the rules of
court.” (Pub. Util. Code, § 1759, subd. (a).)
      “However, this provision, ‘is not intended to, and does not, immunize or
insulate a public utility from any and all civil actions brought in superior
court.’ [Citation.] The Legislature ‘ “provided for a private right of action
against utilities for unlawful activities and conduct” ’[citation] by enacting
[Public Utility Code] section 2106: ‘Any public utility which does, causes to
be done, or permits any act, matter, or thing prohibited or declared unlawful,
or which omits to do any act, matter, or thing required to be done, either by
the Constitution, any law of this State, or any order or decision of the
commission, shall be liable to the persons or corporations affected thereby for



                                        5
all loss, damages, or injury caused thereby or resulting therefrom. . . . An
action to recover for such loss, damage, or injury may be brought in any court
of competent jurisdiction by any corporation or person.’ ” (Goncharov, supra,
19 Cal.App.5th at pp. 1168–1169.)
      In Covalt, supra, 13 Cal. 4th 893, “the California Supreme Court
established the test to determine whether an action is barred by section 1759.
[Citation.] There, the plaintiffs filed an action to obtain damages and
injunctive relief from an electric company for alleged harm caused by
electromagnetic radiation (EMFs) emitted from power lines based on trespass
and nuisance theories. [Citation.] The Covalt court concluded that the
CPUC had exclusive jurisdiction over the nuisance clam, in large part
because the plaintiffs sought a ruling directly contrary to the CPUC’s
decision that EMFs did not pose a substantial risk of harm and that utilities
therefore need not take steps to reduce EMFs. [Citation.] In reaching its
decision, the Covalt court ‘set forth a three-part inquiry for evaluating
whether an action is precluded by [Public Utilities Code] section 1759:
(1) whether the CPUC has authority to adopt regulatory policy on the issue in
question; (2) whether the CPUC has exercised that regulatory authority; and
(3) whether the superior court action would hinder or interfere with the
CPUC’s exercise of that regulatory authority.’ ” (City and County of San
Francisco v. Uber Technologies, Inc. (2019) 36 Cal. App. 5th 66, 79, quoting
Goncharov, supra, 19 Cal.App.5th at p. 1170.)
      Given that Uber belatedly raised its jurisdictional challenge and did so
in only a cursory manner, and plaintiffs did not file a reply brief, we asked
the parties for supplemental briefing addressing the three-part Covalt test.
      Upon review of the submitted materials, we agree with plaintiffs that
while extensive rulemaking is still ongoing, nothing indicates the CPUC is



                                        6
contemplating imminent exercise of its authority to set rates for
transportation network companies and charter-party carriers such as Uber.
While Uber asserts the commission has exercised its authority on “rate-
related matters” by ordering transportation network companies to submit
reports “identifying ‘the amount paid/donated’ for rides,” and “showing
certain fares were ‘calculated using time and/or distance,’ ” this hardly
suggests the commission is exercising its authority to set Uber’s rates.
Rather, it indicates the commission is currently gathering information on
how Uber calculates its fares. At most, this hints the commission may
exercise its rate setting authority in the future.
      Uber’s reliance on Goncharov, supra, 19 Cal. App. 5th 1157, is
misplaced. In that case, the plaintiffs alleged Uber had “operated and
advertised itself as a public transportation company without the requisite
regulatory approvals” from the commission. (Id. at p. 1163.) The trial court
ruled it lacked jurisdiction under Public Utilities Code section 1759 because
the essence of the complaint was that Uber was “ ‘acting as an unlicensed
charter-party carrier in violation of [C]PUC regulations,’ ” and the CPUC was
in the midst of determining Uber’s charter-party carrier status. Accordingly,
any award of damages, said the court, “ ‘could only be premised upon a
finding that Uber vehicles are illegally operating either as charter-party
carriers or as taxicabs’ ”—a finding which could or would “ ‘directly
contravene[] those of the [C]PUC.’ ” (Goncharov, at p. 1164.)
      This court affirmed. “The CPUC’s evaluation of whether Uber is a
charter-party carrier and what regulations should apply is not merely
informational,” but rather is “an express focus of the CPUC’s formal
Rulemaking regarding Uber and TNC’s.” (Goncharov, supra, 19 Cal.App.5th
at p. 1171.) Thus, “[a]ny determination regarding Uber’s status would strike



                                        7
at the heart of this process,” “any finding by the CPUC on this issue would be
directly related to its ongoing efforts to regulate Uber and TNC’s,” and any
judicial ruling “to the contrary could potentially undermine this process.”
(Ibid.)
      That is not the case here.
      Indeed, the trial court squarely asked Uber the very question that,
under Goncharov, is pertinent to jurisdiction: “Has the CPUC ruled in some
way, or literally exerted its authority, to tell Uber that its rates are too high
or too low, or to otherwise regulate the actual rate itself? I understand it’s
secured information and it’s got a lot of other governing actions in terms of
informing itself about what’s going on, but has the CPUC actually made an
effort or told you that your prices have to be higher or lower or they have to
be calculated in a certain way? Have they actually addressed their rates
themselves which are the subject of this lawsuit?” Uber squarely responded:
“No, Your Honor.”
      In short, while the CPUC may be seeking information on how Uber sets
its rates, there is no evidence that in the seven years the rulemaking
proceeding involving Uber has been ongoing the commission has set its sights
on setting Uber’s fares.5 It may do so in the future, but that is not sufficient
to divest the jurisdiction of the courts. (See City and County of San Francisco
v. Uber Technologies, Inc., supra, 36 Cal.App.5th at pp. 78–79 [Uber’s CPUC
preemption argument was “premature,” as the city was “far from seeking a
finding of liability against Uber” and was “at the preliminary investigatory
stage.”].)



      5 We grant Uber’s request for judicial notice of certain “orders,
decisions, and rulings of the California Public Utilities Commission” (which
consisted of thousands of pages of material). (Evid. Code, §§ 452, 459.)


                                         8
      We therefore proceed to the merits of the statutory exemption issue
before us.
Statutory Exemption—Section 17024(1)6
      The parties advance on appeal the same arguments they made in the
trial court. Plaintiffs maintain the statutory exemption to the UPA set forth
in section 17240(1), does not apply because the CPUC, while having the
authority to regulate Uber’s fares, has not yet done so. Uber maintains that
because the CPUC indisputably has jurisdiction over it (and, indeed, has
commenced extended regulatory proceedings that remain ongoing), the
statutory exemption applies. As we indicated at the outset, three different
federal district court judges in other UPA cases against Uber have concluded
the exemption applies. (SC Innovations, Inc. v. Uber Technologies, Inc. (N.D.
Cal. 2020) 2020 WL 353543, *11–12 (SC Innovations); Diva Limousine, Ltd.
v. Uber Techs., Inc. (N.D. Cal. 2019) 392 F. Supp. 3d 1074, 1085–1090 (Diva
Limousine); Desoto Cab Co., Inc. v. Uber Technologies, Inc. (N.D. Cal. 2018)
2018 WL 10247483, *10–11.) We reach the same conclusion.
      “ ‘Under well-established rules of statutory construction, we must
ascertain the intent of the drafters so as to effectuate the purpose of the law.

      6   Our standard of review is well-established. On appeal from a
judgment of dismissal after a demurrer is sustained, the reviewing court
“assumes the truth of all facts properly pleaded by the plaintiff. [Citations.]
We also accept as true all facts that may be implied or reasonably inferred
from those expressly alleged. [Citation.] We do not assume the truth of
‘ “ ‘contentions, deductions or conclusions of fact or law.’ ” ’ [Citations.] We
review the trial court’s action de novo and exercise our own independent
judgment whether a cause of action has been stated under any legal theory.”
(Buller v. Sutter Health (2008) 160 Cal. App. 4th 981, 985–986; Zelig v. County
of Los Angeles (2002) 27 Cal. 4th 1112, 1126.) Because plaintiffs elected not to
amend, “ ‘ “strict construction of the complaint is required and it must be
presumed that the plaintiff has stated as strong a case as he can.” ’ ”
(Goncharov, supra, 19 Cal.App.5th at p. 1165.)


                                        9
[Citation.] Because the statutory language is generally the most reliable
indicator of legislative intent, we first examine the words themselves, giving
them their usual and ordinary meaning and construing them in context.
[Citation.] When statutory language is clear and unambiguous, “ ‘there is no
need for construction and courts should not indulge in it.’ ” ’ ” (Bernard v.
City of Oakland (2012) 202 Cal. App. 4th 1553, 1560–1561.)
      However, “[w]hen the plain language of the statute does not resolve the
interpretive question, we proceed to the second step of our inquiry. At this
stage, we ‘may turn to rules or maxims of constructions “which serve as aids
in the sense that they express familiar insights about conventional language
usage.” ’ [Citations.] In addition, ‘[i]f the statutory language permits more
than one reasonable interpretation, courts may consider other aids, such as
the statute’s purpose, legislative history, and public policy.’ ” (Ailanto
Properties, Inc. v. City of Half Moon Bay (2006) 142 Cal. App. 4th 572, 582–583
(Ailanto Properties).)
      “If the meaning of the statute remains unclear after examination of
both the statute’s plain language and its legislative history, then we proceed
cautiously to the third and final step of the interpretive process. [Citation.]
At this final stage of the process, we apply ‘reason, practicality, and common
sense to the language at hand.’ [Citation.] The words of the statute should
be interpreted ‘to make them workable and reasonable.’ [Citation.] We will
also consider the consequences that will flow from a particular statutory
interpretation. [Citation.] ‘In determining what the Legislature intended we
are bound to consider not only the words used, but also other matters, “such
as context, the object in view, the evils to be remedied, the history of the
times and of legislation upon the same subject, public policy and




                                        10
contemporaneous construction.” ’ ” (Ailanto Properties, supra,
142 Cal.App.4th at p. 583.)
      The statutory exemption to the UPA with which we are concerned
provides: “Nothing in this chapter applies: [¶] (1) To any service, article or
product for which rates are established under the jurisdiction of the Public
Utilities Commission of this State and sold or furnished by any public utility
corporation, or installation and repair services rendered in connection with
any services, articles or products. [¶] (2) To any service, article or product
sold or furnished by a publicly owned public utility and upon which the rates
would have been established under the jurisdiction of the Public Utilities
Commission of this State if such service, article or product had been sold or
furnished by a public utility corporation, or installation or repair services
rendered in connection with any services, articles or products.” (§ 17024(1) &
(2), italics added.) In short, subsection (1) provides an exemption for
privately owned public utility corporations, whereas subsection (2) provides
an exemption for publically owned public utility corporations.7
      Plaintiffs ground their assertion that the section 17024(1) exemption is
inapplicable on the phrase “for which rates are established under the
jurisdiction of the [CPUC].” (Italics added.) In their view, this language
plainly requires that the CPUC must have actually set a public utility
corporation’s rates before the exemption applies. This is underscored, they


      7 In the instant context, a “public utility corporation” is an entity that
operates a “system for the transportation of people.” (Hladek v. City of
Merced (1977) 69 Cal. App. 3d 585, 590; see Pub. Util. Code, § 216, subd. (a)(1)
[Public utility “includes every common carrier . . . , where the service is
performed for, or the commodity is delivered to, the public or any portion
thereof.”]; id., § 211 [A common carrier “means every person and corporation
providing transportation for compensation to or for the public or any portion
thereof.”].)


                                       11
say, by the different language employed in subsection (2) pertaining to
services provided by a publicly-owned public utility corporation “upon which
the rates would have been established under the jurisdiction of the [CPUC]”
(italics added) had the services been provided by a privately owned public
utility corporation.
      Uber acknowledges the CPUC has not yet “exerted its authority, to tell
Uber that its rates are too high or too low, or to otherwise regulate the actual
rate itself,” but maintains that is not determinative. Rather, according to
Uber, the pivotal facts are two-fold. One, the company is subject to the
jurisdiction of the CPUC. And, two, the CPUC has the authority to regulate
Uber’s rates should it choose to do so. As for the slightly different wording of
subsections (1) and (2) of the statutory exemption, Uber maintains it reflects
the fact the CPUC generally lacks jurisdiction over municipally-owned public
utility corporations and subsection (2) extends to these municipal-owned
entities the same UPA exemption provided to privately owned entities under
subsection (1).
      Uber has the better view, as the federal district court explained in Diva
Limousine, supra, 392 F. Supp. 3d 1074, in a particularly thorough order
granting a motion to dismiss UPA below-cost claims against the company.
      The Public Utilities Code “expressly provides that it is within the
CPUC’s discretion to regulate public utilities within its jurisdiction, including
by setting rates, but that the CPUC is not required to do so in all instances.”
(Diva Limousine, supra, 392 F.Supp.3d at p. 1086, citing Pub. Util. Code,
§ 701 [“commission may supervise and regulate every public utility in the
State and may do all things . . . necessary and convenient in the exercise of
such power and jurisdiction”]; id., § 728.5, subd. (a) [“commission may
establish rates or charges for the transportation of passengers and freight by



                                       12
railroads and other transportation companies. . . .”].) The state constitution
similarly provides that the CPUC “ ‘may fix rates for all public utilities
subject to its jurisdiction[.]’ ” (Diva Limousine, at p. 1086, citing Cal. Const.
art. XII, § 6; see id., art. XII, § 4 [commission “may fix rates and establish
rules for the transportation of passengers”].) This context “lends credence” to
the view “that the rates established by a public utility which are merely
subject to the CPUC’s jurisdiction are ‘rates . . . established under the
jurisdiction of’ [the] CPUC[,] irrespective of whether the CPUC actually
exercises its rate setting authority.” (Diva Limousine, at p. 1086.)
      As Diva Limousine notes, the language of section 17024, like that of
many statutes, is not a paragon of clarity. (Diva Limousine, supra,
392 F.Supp.3d at p. 1086, fn. 4.) However, the broader view of the statutory
language—that the statutory exemption turns on the jurisdictional authority
of the CPUC to regulate rates, and not on whether the commission has
chosen to exercise its power in a particular instance—“is supported by the
fact that the statutory scheme allows the CPUC to consider anticompetitive
concerns when regulating public utility corporations like Uber.” (Id. at
p. 1086.)
      The commission has been “given broad authority to ‘supervise and
regulate every charter-party carrier of passengers in the State and may do all
things, whether specifically designated in this part, or in addition thereto,
which are necessary and convenient in the exercise of such power and
jurisdiction.’ ’’ (Diva Limousine, supra, 392 F.Supp.3d at pp. 1086–1087,
quoting Pub. Util. Code, § 5381.) “In particular, charter-party carriers are
required to obtain ‘a certificate [of] public convenience and necessity’ from
the CPUC to operate.” (Diva Limousine, at p. 1086, quoting Pub. Util. Code,
§ 5371.) And in “granting a certificate of public convenience and necessity,



                                        13
the CPUC ‘may attach to the permit or certificate such terms and conditions
as, in its judgment, are required in the public interest.’ ” (Diva Limousine, at
p. 1086, quoting Pub. Util. Code, § 5375.) Further, “[a]lthough the Public
Utilities Code does not expressly require the CPUC to weigh anticompetitive
concerns, courts have observed that ‘the [C]PUC undoubtedly does “take
antitrust considerations into account in determining whether a [transaction]
will advance the public interest.” ’ ” (Diva Limousine, at p. 1087.) Thus, that
the CPUC “retains authority to address anticompetitive behavior in
regulating charter-party carriers,” like Uber, indicates the Legislature
“intended to leave to the CPUC the field of regulating and monitoring prices
of utilities under its jurisdiction.”8 (Diva Limousine, at p. 1087.)
      As Diva Limousine went on to point out, plaintiffs’ insistence that the
CPUC must have exercised its rate fixing authority and have set rates before
the statutory exemption applies would read “critical words out of the
statute”—specifically, it would excise “the operative phrase ‘under the
jurisdiction of’ from [section] 17024(1) and replace[] it with “by the CPUC.” ’ ”
(Diva Limousine, supra, 392 F.Supp.3d at p. 1087.) This would, of course,
contravene one of the fundamental rules of statutory construction. (See
Abbott Laboratories v. Franchise Tax Bd. (2009) 175 Cal. App. 4th 1346, 1359
[“Deleting the language . . . from [the statute] rewrites the statute to give the
statute a purpose quite different from the one enacted by the Legislature.”].)
      Nor, contrary to plaintiffs’ assertion, does focusing on whether the
CPUC has the power to regulate rates, rather than on whether it has chosen
to exercise that power in a particular case, result in discord between

      8 That the CPUC can, and does, take into account anticompetitive
conduct in issuing approvals, as well as setting rates if it chooses to do so,
thus belies plaintiffs’ strident claim that finding the exemption applicable
will “completely subvert” the purpose of the UPA.


                                        14
subsections (1) and (2) of the statute. As we have observed, subsection (1) of
section 17024 exempts privately-owned public utility corporations from the
UPA’s proscriptions, whereas subsection (2) exempts publicly-owned public
utility corporations. The latter, however, are generally not subject to the
jurisdiction of the CPUC. (County of Inyo v. Public Utilities Com. (1980)
26 Cal. 3d 154, 166–167 [unless expressly authorized by statute, CPUC has no
jurisdiction over municipal utilities].)
      Thus, as Diva Limousine concluded, the “ ‘would have been established
under the jurisdiction of the [CPUC] if such service, article, or product had
been sold or furnished by a [private] public utility corporation’ ” language in
subsection (2) has a straightforward and “logical purpose.” (Diva Limousine,
supra, 392 F.Supp.3d at p. 1088, italics omitted.) Namely, it reflects the fact
that generally the CPUC does not have jurisdiction over publicly-owned
public utility corporations and provides the necessary analogy to privately-
owned public utility corporations to ensure that the UPA exemption applies
equally to privately-owned and publicly-owned utilities. (Diva Limousine, at
pp. 1087–1088.)
      Neither party has directed our attention to any legislative history
bearing on the issue before us. We note, however, that when the progenitor
of the UPA was enacted in 1913, it excluded from its unfair competition and
price discrimination prohibitions any “reasonable classification of service by
public utilities for the purpose of establishing rates,” without distinguishing
between privately-owned and publicly-owned utilities. (1913, ch. 276, § 1.)
This language remained largely unchanged until 1937, when the current
language appeared, distinguishing between privately-owned utilities (then
subject to the jurisdiction of the Railroad Commission) and publically-owned
utilities. (1937, ch. 860, § 1.) Four years later, the statute was amended and



                                           15
the UPA was recodified in the Business and Professions Code, with the
existing exemption for public utility corporations placed in the new section
17024, subsections (1) and (2). (1941, ch. 526, § 17024.) This statutory
language has remained unchanged for the past 60 years, except for
replacement of “Railroad Commission” with “Public Utilities Commission.”
(1959, ch. 1638, § 17024.) In short, it appears this longstanding exemption
for public utility corporations was both uncontroversial and intended to apply
evenhandedly to all such utility corporations, whether privately or publicly
owned.
      This brings us to the significance of Hladek, supra, 69 Cal. App. 3d 585,
a case that has never been criticized and was cited by all three federal
district courts as supporting the applicability of the statutory exemption
where the CPUC has jurisdiction to set rates. In Hladek, several privately
owned “ ‘dial-a-bus, dial-a-ride’ ” services sued the City of Merced under the
UPA when the city began operating a competing, and lower cost,
transportation service. (Id. at p. 588.) Because the city service was a
publicly-owned public utility corporation, the city invoked subsection (2) of
section 17024. The “pivotal issue,” stated the appellate court, was “whether
the [CPUC] would have the jurisdiction to establish the rates for such service
if it had been sold or furnished by a privately owned public utility.” (Id. at
p. 590.) The court then examined whether the particular kind of service the
city was providing, were it being provided by a private entity, would fall
within the CPUC’s rate-setting powers. (Id. at pp. 590–591.) Because the
plaintiffs had not alleged a service falling outside the bounds of the CPUC’s
rate setting authority, they failed to allege that the CPUC “would not have
had jurisdiction to set rates for [the city’s] transportation service if the
service were provided by a privately owned public utility corporation.” (Id. at



                                        16
p. 591.) Accordingly, the court affirmed the dismissal of the case.9 (Id. at
p. 91.)
      As the court commented in Diva Limousine, Hladek considered only
whether the CPUC “ ‘would have had jurisdiction’ ” to set rates, not whether
it would have exercised its jurisdiction to do so. (Diva Limousine, supra,
392 F.Supp.3d at p. 1088; accord, SC Innovations, Inc., supra, 2020 WL
353543, *11 [“the Hladek court did not look to whether the CPUC would in
fact have set rates for the city’s transportation service if it had been run by a
private entity, but rather whether it would have had jurisdiction to do so”];
see Cal. Civil Practice (Thomas Reuters 2019) Business Litigation § 60:43
[UPA does not apply to “any service, article, or product sold or furnished by
any public utility corporation or any publicly owned public utility” that is
“subject to rate regulation by the [CPUC] or that would be subject to
regulation if furnished by a public utility corporation”].)
      Indeed, given that the CPUC may, but is not required, to set rates,
subsection (2) must focus on whether the CPUC would have the power to
regulate rates were the service being provided by a privately-owned public
entity corporation and not on whether it would actually exercise that power—
as the courts have no such clairvoyance when examining only an analogous
context. Accordingly, to ensure that privately-owned and publicly-owned
public utility corporations are treated the same under the UPA—that is, to
ensure that subsection (1) has the same scope and breadth as subsection (2)—
the “pivotal issue” under subsection (1), as it is under subsection (2), must be
whether the CPUC has the jurisdiction to establish rates, not whether it has
yet chosen to exercise that jurisdiction in a particular case.

      9 It also allowed the plaintiffs an opportunity to amend. (Hladek,
supra, 69 Cal.App.3d at p. 592.) Here, however, plaintiffs were given leave to
amend and declined to do so.


                                        17
      The answer to that pivotal issue here is undisputed—the CPUC has
rate-setting jurisdiction over Uber. Accordingly, the statutory exemption to
the UPA set forth in section 17024(1), applies and the plaintiffs’ UPA claims
were properly dismissed.10
                                DISPOSITION
      The judgment of dismissal is affirmed. Respondent to recover costs on
appeal.




      10 Because plaintiffs’ UCL claims were wholly derivative of their UPA
claims, they were also properly dismissed. (See Aleksick v. 7-Eleven, Inc.
(2012) 205 Cal. App. 4th 1176, 1185 [When a UCL claim is derivative of other
substantive causes of actions, the dismissal of the antecedent substantive
causes of action necessarily means dismissal of the UCL claim.].)


                                      18
                                        _________________________
                                        Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Margulies, J.




A154694, Uber Technologies Pricing Cases


                                   19
Trial Court: Superior Court of the City and County of San Francisco

Trial Judge: Hon. Curtis E.A. Karnow

Counsel:

Prometheus Partners, LLP, Eduardo G. Roy, Daniel Chris Quintero, John R.
Hurley, for Plaintiffs and Appellants.

Morgan, Lewis & Bockius LLP, Brian C. Rocca, Thomas M. Peterson, Kent
M. Roger, Sujal J. Shah, for Defendant and Respondent.




                                     20